Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
A telephonic interview was conducted on September 24, 2021, upon Applicant’s request. Rejections based on 35 U.S.C. 101 and 112 and possible amendments were discussed
Applicant’s amendment filed December 10, 2021 is acknowledged and has been entered.  Claims 17, 20 and 21 have been canceled. Claims 9, 11, 18, 19, 24-26 and 31 have been amended. Claims 32 and 33 have been added. 
Accordingly, claims 2, 8, 9, 11, 14, 15, 18, 19, 22-27, and 29-33 are under consideration.
Applicant’s amendments and arguments filed December 10, 2021 have overcome the rejections set forth in the Office Action of October 12, 2021, which are hereby withdrawn. 

EXAMINER’S AMENDMENT
	An Examiner’s Amendment to the record appears below. 
	The application has been amended as follows: 
	In the claims:
	In claim 24, line 4, --selected from at least one of the following systems: Tris (Tris(hydroxymethyl)-aminomethane), Pipes (Piperazine-1,4-bis-2-ethane sulfonic acid), 
	In claim 25, line 7, --and-- was inserted between “(2-hydroxyethyl)-1-piperazine-ethane sulfonic acid),” and “phosphate buffered saline (PBS)”.
	In claim 27, from line 1 to 7, “wherein the method includes: a first step being performed by contacting the subject's serum, plasma or blood, after dilution thereof, with at least one affinity reagent for each protein and detecting whether binding occurs between the respective protein and the at least one affinity reagent and using quantitative readout of the respective protein's concentration or in case of free PSA its proportion, allowing the calculation of the respective concentration in the original serum, plasma or blood, and” was deleted. 
	In claim 27, line 8, the third word “this” was replaced by the word “the”.
	In claim 27, line 8, a coma was inserted between “step” and “either”.
	In claim 27, line 9, the fifth word “with” was replaced by “providing a”.
	In claim 27, line 10, the fourth word “with” was replaced by “providing a”.
	In claim 29, line 2, the second word “detection” was replaced by “measurement”.
In claim 29, line 2, the fifth word “respective” was deleted.
In claim 29, line 2, --of THBS1 and CTSD-- was inserted between “concentration” and “involves”.
In claim 29, line 3, “such biomarkers” was replaced by “THBS1 and CTSD”.
In claim 31, line 16, --in the first step,-- was inserted between “wherein” and “either”. 

In claim 31, page 12, line 11, the word “before” was deleted.

	Authorization for this Examiner’s Amendment was given in a telephone call with Alan Townsley on January 11, 2021.

Claims 2, 8, 9, 11, 14, 15, 18, 19, 22-27, and 29-33 are allowed and renumbered.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642